internal_revenue_service number release date index number ---------------------------------------------- ----------------------------------------------------------- ----------------------------------------------- ------------------------------------------------ ----------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-132343-08 date date legend plan -------------------------------------------------------------- ----------------------------------------- state s ------------- agency a ----------------------------------------------------------- dear -------------- this responds to your authorized representative’s letter and subsequent correspondence on behalf of state s and its plan requesting a ruling concerning the plan relating to state s’s volunteer firefighters’ and ambulance workers’ service award program the plan which the state intends to be a length of service award plan losap described in sec_457 of the internal_revenue_code_of_1986 the code state s and its political subdivisions are represented to be eligible employers described in sec_457 state s has established the program reflected in the plan for the benefit of long- term bona-fide volunteers as defined in the code and the plan who perform firefighting or rescue squad services for the eligible volunteer fire departments or ambulance service auxiliaries within the state which participate in the plan the program is established to provide length of service awards in the amounts and at the time determined under the plan to such volunteers within state s in recognition of their long- term volunteer service within most of state s its governmental fire protection and ambulance service functions are performed by these volunteer-staffed entities plr-132343-08 the volunteer fire companies and ambulance service auxiliaries in state s which are eligible to participate in the plan are represented to be instrumentalities of that state these entities receive a significant portion of their funding from state s and its political subdivisions as well as from donations by local citizens these entities are also extensively overseen and regulated by agency a in state s state s’s retirement_system board has established a fund to hold contributions to the plan from among other sources the local volunteer fire departments or ambulance service auxiliaries contributions to this fund are held and invested by the board but these amounts remain the segregated property of the contributing entities subject_to the claims of these entities’ creditors until distributed as benefit payments the plan provides for a dollar_figure limit on the benefits payable to a volunteer with respect to any plan_year any eligible volunteer rescue squad member or volunteer_fire_department member of an entity participating in the plan who meets the requirements and criteria established in the plan would become a participant in the plan the plan provides that an eligible member may not receive compensation from the department or auxiliary squad for performing firefighting and prevention services or emergency medical and ambulance services other than reimbursement for or reasonable allowance for reasonable expenses_incurred in the performance of such services or reasonable benefits including benefits under the plan and nominal fees for such services customarily paid_by the eligible entities within state s in connection with the performance of such services by volunteers once an eligible member has attained the age set forth in the plan with the required years_of_service for a participating volunteer_fire_department or ambulance service auxiliary in state s he or she would be entitled to a monthly benefit in an amount determined under the plan the plan also includes provisions regarding the reduced amounts a member would receive if he or she ceases his or her services in state s or membership in the program before attaining the age and year_of_service requirement the plan provides that all amounts deferred under the plan in the fund and all income attributable to such amounts will remain until made available to the participant or beneficiary solely the property and rights of the contributing entity subject only to the claims of the entity's general creditors the plan also provides that a participant or beneficiary has only an unsecured right to benefits under the plan the rights of any participant or beneficiary to payments under the plan are nonassignable and nontransferable sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations plr-132343-08 income is constructively received in the taxable_year during which it is credited to the taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 sec_457 of the internal_revenue_code_of_1986 governs the taxation of eligible deferred_compensation plans of eligible employers the term eligible_employer is defined in sec_457 as a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and any other organization other that a governmental_unit exempt from tax under subtitle a of the code an eligible_deferred_compensation_plan as defined in sec_457 must among other things provide that the maximum amount which may be deferred under the plan for a taxable_year shall not exceed the lesser_of the applicable_dollar_amount which is dollar_figure for or percent of the participant’s includible_compensation sec_457 provides that if a plan of an eligible_employer providing for a deferral of compensation is not an eligible_deferred_compensation_plan compensation deferred under such plan shall be included in the participant’s gross_income for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to such compensation sec_457 provides that a plan paying solely length of service awards to bona_fide volunteers or their beneficiaries on account of qualified_service performed by such volunteers is treated as not providing for the deferral of compensation under sec_457 sec_457 defines qualified_services as fire fighting and prevention services emergency medical services and ambulance services sec_457 provides special rules applicable to a length of service award plan losap sec_457 defines the term bona_fide volunteer to include only persons whose only compensation received for performing the services are reimbursements for or reasonable allowances for reasonable expenses_incurred in performing such services or reasonable benefits including length of service awards and nominal fees for such services customarily paid_by eligible employers in connection with the performance of such services by volunteers plr-132343-08 sec_457 provides that a losap may not provide for an aggregate amount of length of service awards exceeding dollar_figure accruing with respect to any year_of_service by a volunteer sec_3121 provides that any payment made to or on behalf of an employee or his beneficiary under a plan described in sec_457 and maintained by an eligible_employer as defined in sec_457 is not treated as wages for purposes of determining whether federal_insurance_contribution_act fica tax apply to such payment in light of the original documents and information presented on date including the relevant state s statutory provisions the proposed amendments to the plan submitted on date which it is represented will be adopted by state s and the other representations made we conclude as follows state s’s plan constitutes a length of service awards plan described in sec_457 of the code therefore the plan is not subject_to sec_457 or f of the code amounts paid to members under the plan from the fund are not wages for purposes of fica tax pursuant to sec_3121 amounts paid or otherwise made available to eligible members under the plan are includible in the recipient’s gross_income in accordance with sec_451 only in the taxable_year s when such amounts are paid or otherwise made available no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely cheryl press senior counsel qualified_plans branch employee_benefits tax exempt government entities enclosure cc
